783 So.2d 1056 (2001)
David M. POMERANCE, et al., Petitioners,
v.
HOMOSASSA SPECIAL WATER DISTRICT, etc., Respondent.
No. SC00-912.
Supreme Court of Florida.
April 12, 2001.
Karen O. Gaffney, Inverness, FL, for Petitioners.
Jack A. Moring of Myers and Moring, P.A., Crystal River, Florida; and Sidney F. Ansbacher of Upchurch, Bailey & Upchurch, P.A., St. Augustine, FL, for Respondent.
Frank A. Shepherd, Miami, FL, for Pacific Legal Foundation, Amicus Curiae.
PER CURIAM.
We initially accepted review of the decision of the district court of appeal in Pomerance v. Homosassa Special Water District, 755 So.2d 732 (Fla. 5th DCA 2000), based on express and direct conflict with the decision in Lake County v. Water Oak Management Corp., 695 So.2d 667 (Fla. 1997). Upon further consideration, we find that review was improvidently granted. Accordingly, this review proceeding is dismissed.
It is so ordered.
WELLS, C.J., and SHAW, HARDING, ANSTEAD, PARIENTE, LEWIS and QUINCE, JJ., concur.